COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
 Cause number:           01-19-00011-CV
 Style:                  Richard Andert Robins v. Commission for Lawyer Discipline dba Texas
                         Bar aka State Bar of Texas
 Date motion filed*:     February 19, 2019
 Type of motion:         Unopposed Motion for Extension of Time to File Brief
 Party filing motion:    Pro Se Appellant Richard Andert Robins
 Document to be filed:   Appellant’s Brief

Is appeal accelerated?      Yes (interlocutory).

 If motion to extend time:
        Original due date:                N/A (no briefing deadline set)
        Number of extensions granted:         0          Current Due date: N/A
        Date Requested:                   N/A (30 days from motion filing date)

Ordered that motion is:
       Granted
              If document is to be filed, document due: March 21, 2019.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
         Although the clerk’s record was filed on January 30, 2019, no briefing deadline had
         been set because no timely response had been received by appellant to the Clerk of
         this Court’s January 16, 2019 late reporter’s record fee notice. Accordingly,
         appellant’s extension request, construed to include a request to set the briefing
         schedule without the reporter’s record consistent with his docketing statement that this
         record was not requested, is granted until March 21, 2019. See TEX. R. APP. P.
         37.3(c)(1). The Clerk of this Court is directed to mark March 21, 2019, as appellant’s
         brief deadline.

Judge’s signature: __/s/ Justice Evelyn V. Keyes_______
                   x Acting individually        Acting for the Court
Date: __February 26, 2019______


November 7, 2008 Revision